Citation Nr: 0837571	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased initial rating for service-
connected right forearm neuritis, currently evaluated as 40 
percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent 
for a service-connected right ankle disability for the period 
from December 8, 2004, to September 15, 2005.

4.  Entitlement to an increased initial rating for service-
connected right knee instability, currently evaluated as 30 
percent disabling.

5.  Entitlement to an increased initial rating for service-
connected right knee limitation of extension, currently 
evaluated as 30 percent disabling.

6.  Entitlement to an increased initial rating for service-
connected right knee patella dislocation residuals, currently 
evaluated as 20 percent disabling.

7.  Entitlement to an effective date prior to February 21, 
2003, for the grant of service connection for right forearm 
neuritis.

8.  Entitlement to an effective date prior to February 21, 
2003, for the grant of service connection for a right forearm 
scar.

9.  Entitlement to an effective date prior to February 21, 
2003, for the grant of service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2003, April 2004, February 2005, 
and September 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO).  Jurisdiction over the file was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

The veteran presented testimony before the undersigned in May 
2007.  A transcript of this hearing has been associated with 
the veteran's VA claims file.  


FINDINGS OF FACT

1.  The veteran withdrew his appeal regarding the matter of 
service connection for a back disability at his May 2007 
Travel Board hearing.  

2.  The veteran's service-connected right forearm neuritis is 
manifested by considerable atrophy, weakened wrist flexion, 
poor grip strength, severe pain, and the inability to fully 
oppose the thumb to the fingers of the right hand.

3.  The veteran's right hand is his dominant extremity.

4.  For the period from December 8, 2004 to September 15, 
2005, the veteran's service-connected right ankle disability 
was manifested by severe pain, instability, and a limited 
range of motion; anklylosis was not present.

5.  The veteran's service-connected right knee disability is 
manifested by limitation of extension to 20 degrees, 
limitation of flexion to 60 degrees, instability, limited 
mobility, weakness, and patellar dislocation.

6.  The evidence does not show that the veteran's service-
connected right forearm neuritis, right ankle, or right knee 
disabilities are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  

7.  The veteran's initial service-connection claim for right 
forearm and knee disabilities was received on February 21, 
2003; no other claim for benefits was received prior to that 
date.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal regarding service connection for a back disability 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for an increased initial disability rating 
of 70 percent for right forearm neuritis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2008).

3.  The criteria for a disability rating in excess of 20 
percent for a right ankle disability were not met for the 
period from December 8, 2004, to September 15, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2008).

4.  The criteria for a disability rating in excess of 30 
percent for right knee instability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).

5.  The criteria for a disability rating in excess of 30 
percent for right knee limitation of extension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

6.  The criteria for a disability rating in excess of 20 
percent for right knee patella dislocation residuals have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2008).

7.  Referral of this case to the appropriate VA office for 
consideration of the extraschedular rating provisions is not 
warranted.  38 C.F.R. § 3.321(b) (2008).  

8.  The criteria for entitlement to an effective date prior 
to February 21, 2003, for the grant of service connection for 
right forearm neuritis have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  

9.  The criteria for entitlement to an effective date prior 
to February 21, 2003, for the grant of service connection for 
a right forearm scar have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  

10.  The criteria for entitlement to an effective date prior 
to February 21, 2003, for the grant of service connection for 
a right knee disability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that the 
severity of his current right forearm, right ankle, and right 
knee disabilities warrant higher ratings than those currently 
assigned.  He also contends that an earlier effective date is 
warranted for the grant of service connection for his right 
forearm neuritis, right forearm scar, and right disability, 
and asserts that he filed claims for these disabilities well 
before the currently-assigned effective date of February 21, 
2003.  The specifics of the veteran's contentions with 
respect to each issue on appeal will be discussed in greater 
detail below.

The Board will first address the veteran's withdrawal of his 
appeal concerning service connection for a back disability.  
The Board will then discuss VA's compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) before addressing the merits of 
the remaining issues on appeal.

I.  Withdrawal of Service-Connection Claim for a Back 
Disability

At his May 2007 Travel Board hearing, the veteran indicated 
that he wished to withdraw his appeal relating to service 
connection for a back disability.  See Board Hearing Tr. at 
2.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn in writing or at a Board hearing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  The veteran has properly withdrawn his appeal 
regarding service connection for a back disability and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue and it is dismissed.

II.  Duties to Notify and Assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See generally Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The RO advised the veteran of each of the elements required 
by Pelegrini II by way of letters dated in March 2003, 
November 2004, September 2005, and March 2006.  The March 
2006 letter notified the veteran of how VA assigns disability 
ratings and effective dates.  See Dingess, infra.  In the 
instant case, the veteran is challenging the initial 
evaluation assigned for his right forearm neuritis, right 
ankle disability, and right knee disabilities following the 
grant of service connection.  He also challenges the 
effective date assigned for the grant of service connection 
for his right forearm neuritis, right forearm scar, and right 
knee disability following the grant of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled" 
(emphasis added).  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See also 38 C.F.R. § 3.159(b)(3); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has also been identified and 
obtained, to the extent possible.  The evidence of record 
includes extensive VA treatment records; treatment records 
from the veteran's private podiatrist, Dr Stephen Smith; the 
reports of multiple VA examinations; and the transcript of a 
May 2007 hearing before the undersigned.  Otherwise, the 
veteran and his representative have not identified any other 
outstanding relevant evidence.

In short, the Board finds that VA has satisfied its duties to 
notify and assist.  Additional development efforts at this 
time would only result in unnecessary delay.  Thus, the Board 
will proceed with adjudication.

III.  Increased Rating Claims 

The veteran seeks an increased initial rating for his 
service-connected right forearm neuritis, right ankle 
disability, and right knee disability.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board will discuss each of the veteran's increased rating 
claims in turn.
A.  Right Forearm Neuritis

The veteran's service-connected right forearm neuritis is 
currently rated as 40 percent disabling under Diagnostic Code 
8516, which provides disability ratings based on impairment 
of the ulnar nerve.  The medical evidence of record, however, 
is somewhat equivocal regarding whether the veteran's right 
forearm neuritis is the product of ulnar nerve impairment, 
median nerve impairment, or both.  The August 2003 VA 
examination report noted decreased sensation "in the volar 
aspect of the right arm on the ulnar portion," without 
mention of median nerve impairment.  The August 2006 VA 
examiner, however, specifically noted that median nerve 
dysfunction was present, and that there was only possible 
ulnar nerve involvement.  VA outpatient treatment records 
vaguely refer to both median and ulnar nerve involvement.  
See, e.g., Treatment note dated June 15, 2005 (describing the 
veteran's in-service right forearm injury as a "median and 
ulnar sensory branch laceration").  

Because it appears that the veteran's in-service right 
forearm injury resulted in both median and ulnar nerve 
impairment, both Diagnostic Code 8516 (relating to ulnar 
nerve impairment) and Diagnostic Code 8515 (relating to 
median nerve impairment) are potentially applicable.  The 
Board, however, cannot rate the veteran's right forearm 
neuritis under both diagnostic codes.  As discussed in 
greater detail below, the veteran's right forearm disability 
is manifested primarily by muscle atrophy, loss of grip 
strength, severe pain, and weakened wrist flexion.  Such 
symptomatology is contemplated by both Diagnostic Codes 8515 
and 8516, and assigning two separate ratings under each 
diagnostic code based on the same symptoms would amount to 
pyramiding, which is prohibited under 38 C.F.R. § 4.14.  

Because separate ratings cannot be assigned under both 
diagnostic codes, the Board will rate the veteran's right 
forearm neuritis under Diagnostic Code 8515 relating to 
median nerve impairment.  Diagnostic Code 8515 is more 
beneficial to the veteran because it allows for a maximum 
schedular rating of 70 percent, while Diagnostic Code 8516 
allows for a maximum schedular rating of only 60 percent.  

A maximum 70 percent disability rating is warranted under 
Diagnostic Code 8515 where the following symptoms are present 
in the dominant hand (the veteran is right hand dominant):  
Complete paralysis of the hand; the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; or pain with trophic disturbances.  

The medical record reflects multiple symptoms which are 
congruent with those needed for a 70 percent rating under 
Diagnostic Code 8515.  The August 2003 VA examiner noted (on 
objective examination) limited right wrist motion, weakness 
in the right upper extremity, and loss of grip strength.  
Similar notations appear in the veteran's VA outpatient 
treatment records.  A December 2004 examination noted limited 
and painful right wrist motion.

It also appears that the veteran has considerable right 
forearm atrophy.  VA treatment records dated in June 2006 
note that the circumference of the veteran's right forearm is 
half an inch less than his left forearm.  The same treatment 
records note that the veteran is not fully able to oppose the 
thumb to the fingers in the right hand.  For his own part, 
the veteran offered credible testimony at his May 2007 Board 
hearing that he cannot make a fist with the right hand.  
See Board Hearing Tr. at 10-13.

Given the veteran's limited and weakened wrist flexion, 
considerable right forearm muscle atrophy, and inability to 
make a fist or oppose the thumb, the criteria for a maximum 
70 percent rating under Diagnostic Code 8515 have been met.  
The appeal is granted to that extent.  

Because these symptoms appear to be of long-term duration, 
the 70 percent rating the Board has assigned is warranted 
from the effective date of the grant of service connection.  
Accordingly, staged ratings are not for application with 
respect to the veteran's right forearm neuritis.  See 
generally Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Moreover, because the 70 percent rating the Board has 
assigned represents the maximum rating allowed under 
Diagnostic Code 8515, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

The Board has also considered whether referral for an 
extraschedular rating is appropriate with respect to the 
veteran's right forearm neuritis.  However, for the sake of 
economy, the Board will simultaneously discuss consideration 
of extraschedular ratings for the veteran's right forearm 
neuritis and service-connected right ankle and knee 
disabilities below in common discussion.

B.  Right Ankle

The veteran was initially granted service connection for a 
right ankle condition in a September 2005 rating decision, 
which assigned a 20 percent disability rating for the same, 
effective December 8, 2004.  This appeal is the result of the 
veteran's disagreement with the assigned rating.  

During the pendency of his appeal, the veteran was granted a 
100 percent rating for his right ankle disability under 38 
C.F.R. § 4.30 for the period from September 16, 2005, to 
September 30, 2006.  He was also granted a 100 percent 
disability rating for the right ankle under Diagnostic Code 
5000 beginning August 1, 2006.  The 100 percent ratings were 
assigned following the first of two right ankle surgeries.  
The veteran developed significant complications following 
these surgeries, including reflex sympathetic dystrophy, 
which have rendered his right ankle essentially non-weight 
bearing.  The veteran currently ambulates by wheelchair as a 
result of these complications.  

Because a 100 percent rating has been assigned for the 
veteran's right ankle immediately following his first surgery 
(i.e. beginning September 16, 2005), the only remaining issue 
left for the Board to resolve is the rating assigned for the 
right ankle before the surgeries and resulting complications, 
namely the rating from December 8, 2004, to September 15, 
2005 (i.e. the effective date of service connection to 
the day before the 100 percent rating went into effect).  

The veteran's right ankle disability is currently rated as 20 
percent disabling for the period from December 8, 2004, to 
September 15, 2005, under Diagnostic Code 5271.  A 20 percent 
rating is the highest rating available under Diagnostic Code 
5271.  The only diagnostic code relating to the ankle which 
provides a rating higher than the currently-assigned 20 
percent is Diagnostic Code 5270, which prescribes criteria 
for evaluating ankle ankylosis.  The medical record does not 
demonstrate that the veteran's right ankle was ankylosed at 
any time from December 8, 2004, to September 15, 2005.  For 
example, in a May 2005 treatment record the veteran was noted 
to have pain and instability in his right ankle, and could 
only walk short distances, but there was no indication that 
his ankle manifested any ankylosis.  The Board also notes 
that the complications that led to the 100 percent rating by 
analogy under Diagnostic Code 5000 did not develop until 
after September 15, 2005.  Thus, a rating under Diagnostic 
Code 5000 is not warranted during the period at issue.  

As noted, the 20 percent rating assigned is the maximum 
available under Diagnostic Code 5271.  As such, a higher 
rating cannot be assigned, including based on consideration 
of the DeLuca factors.  See Johnston, supra.  Accordingly, 
the Board finds that the 20 percent rating assigned for the 
period from December 8, 2004, to September 15, 2005, is 
appropriate, and the preponderance of the evidence is against 
assignment of a higher disability rating for that time 
period.  

C.  Right Knee 

The veteran was initially granted service connection for 
right knee patella dislocation residuals in an April 2004 
rating decision, which assigned a 10 percent disability 
rating for the same, effective February 21, 2003.  This 
appeal is the result of the veteran's disagreement with the 
assigned rating.  (The veteran's appeal regarding the 
effective date of service connection for this condition is 
discussed below).

During the pendency of his appeal, the veteran was granted an 
increased rating of 20 percent for his right knee patella 
dislocation residuals.  In addition, he was also awarded two 
separate 30 percent ratings for right knee instability and 
limitation of extension.  The veteran has not expressed 
satisfaction with the assigned ratings for his right knee, 
and the issue of an increased initial rating remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and that a claim 
remains in controversy where less than the maximum benefit 
available is awarded).  The Board will address each of the 
three ratings assigned the veteran's right knee disability in 
common discussion.

The veteran's right knee patella dislocation residuals are 
currently evaluated as 20 percent disabling under Diagnostic 
Code 5258, his right knee instability is evaluated as 
30 percent disabling under Diagnostic Code 5257, and his 
limitation of extension is evaluated as 30 percent disabling 
under Diagnostic Code 5261.  The Board believes these 
diagnostic codes are the most appropriate because they 
include criteria for rating knee dislocation, instability, 
and limitation of extension, respectively - all of which are 
symptoms of the veteran's right knee disability.

Diagnostic Codes 5256, 5259, and 5262 are not for application 
in this case, as ankylosis, cartilage removal, and malunion 
of the tibia and fibula have not been shown.  Diagnostic Code 
5260, relating to limitation of knee flexion, is also not 
applicable.  While the veteran has exhibited some loss of 
knee flexion, the most limited measurement of record is to 60 
degrees.  Such does not warranted a compensable rating under 
Diagnostic Code 5260.  Finally, an additional separate rating 
under Diagnostic Code 5263, relating to genu recurvatum, is 
likewise not appropriate.  While a 20 percent loss of 
recurvatum was noted on VA outpatient treatment records dated 
in April 2006, the entirety of the veteran's knee symptoms, 
particularly pain, weakness, limited mobility, limited range 
of motion, and instability are already evaluated under 
Diagnostic Codes 5257, 5258, and 5261.  The Board finds that 
assigning an additional separate rating under Diagnostic Code 
5263 for genu recurvatum, which is predicated on weakness and 
insecurity in weight-bearing, would amount to pyramiding.  
See 38 C.F.R. § 4.14 (2007).  

The 30 and 20 percent ratings the veteran has been assigned 
under Diagnostic Codes 5257 and 5258, respectively, represent 
the highest rating available under those diagnostic codes.  
As such, a higher rating cannot be assigned, including based 
on consideration of the DeLuca factors.  See Johnston, supra.  
The Board also notes that at no time since the grant of 
service connection have the veteran's knee instability and 
patella dislocation residuals warranted greater than the 30 
and 20 percent ratings currently assigned.  Staged ratings 
are therefore not appropriate for the evaluation assigned 
under Diagnostic Codes 5257 and 5258.  See Fenderson, supra.

Turning to the evaluation of right knee limitation of 
extension under Diagnostic Code 5261, the evidence does not 
demonstrate symptomatology congruent with a rating in excess 
of the currently-assigned 30 percent.  To obtain the next 
highest rating of 40 percent under Diagnostic Code 5261, knee 
extension limited to 30 degrees must be shown.  The most 
restrictive limitation of knee extension of record in the 
instant case was demonstrated on VA examination in August 
2006.  At that time, knee extension was limited to 20 
degrees, which is consistent with the 30 percent rating 
currently assigned under Diagnostic Code 5261.

The Board has also considered whether an increased rating is 
warranted under Diagnostic Code 5261 based on consideration 
of the DeLuca factors.  Although the veteran has routinely 
complained of increased pain and fatigability on prolonged 
use of his right knee, such has apparently not resulted in 
any significant additional range of motion limitation.  The 
August 2006 VA examiner specifically noted that there was no 
change in range of knee motion after repetitive movement.  
Moreover, to the extent the veteran experiences fatigability 
and increased pain and weakness on prolonged use of the right 
knee, such is contemplated in the 30 percent disability 
rating assigned under Diagnostic Code 5257 and the 20 percent 
rating assigned under Diagnostic Code 5258.  The record is 
devoid of reference to any specific additional disability 
which would cause the Board to assign a higher rating under 
Diagnostic Code 5261.  

The Board has also considered whether a staged rating under 
Diagnostic Code 5261 is appropriate.  However, at no time 
since the effective date of service connection has the 
veteran met or nearly approximated the criteria for greater 
than a 30 percent rating under this diagnostic code.   

Accordingly, the Board believes that the 30 percent rating 
assigned under Diagnostic Code 5257, the 20 percent rating 
assigned under Diagnostic Code 5258, and the 30 percent 
rating assigned under Diagnostic Code 5261 are appropriate 
from the effective date of service connection, and the 
preponderance of the evidence is against assignment of higher 
ratings at this time as the criteria for higher schedular 
ratings have not been met.

D.  Extraschedular Consideration

The Board has also considered whether referral for an 
extraschedular rating is appropriate with respect to the 
veteran's right forearm neuritis and right ankle and knee 
disabilities.  Ordinarily, the VA Schedule for Rating 
Disabilities will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2007).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the service-
connected disabilities outlined above.  The record does not 
show that the veteran has required frequent hospitalization.  
While the veteran was briefly hospitalized following his two 
ankle surgeries, the vast majority of treatment has been 
conducted on an outpatient basis.  

Marked interference with employment, beyond that contemplated 
by the schedular criteria, has also not been demonstrated.  
While the veteran's right forearm, ankle and knee 
disabilities have adversely impacted employment, such is 
contemplated by the schedular disability ratings assigned.  
The Board notes that the veteran was in receipt of a total 
disability rating due to individual unemployability (TDIU) 
from September 2, 2004, to September 15, 2006.  He has also 
been in receipt of a 100 percent rating since September 16, 
2006.  To the extent that the veteran was in receipt of less 
than a 100 percent rating (or TDIU) before September 2, 2004, 
the 70 percent rating the Board has assigned for right 
forearm neuritis, the 20 percent rating assigned for the 
right ankle, and the three separate ratings (30, 30, and 
20 percent) assigned for the right knee specifically 
contemplate the veteran's occupational impairment.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Moreover, the symptomatology 
exhibited by each of the veteran's service-connected 
disabilities is provided for in the schedular rating criteria 
used to evaluate the same.  See generally Thun v. Peake, 22 
Vet. App. 111 (2008).

In short, the evidence does not support the proposition that 
the veteran's service-connected right forearm, ankle, and 
knee disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

IV.  Earlier Effective Date Claims

The veteran also seeks an earlier effective date for the 
grant of service connection for his right forearm neuritis, 
right forearm scar, and right knee disability.  The veteran 
is currently assigned an effective date of February 21, 2003, 
for the grant of service connection for each of these 
conditions.  The February 21, 2003, effective date represents 
the date of the veteran's initial service-connection claim 
for right forearm and knee disabilities.  See VA Form 21-526, 
received February 21, 2003.

The veteran, however, contends that the February 21, 2003 
service-connection claim was not the first he submitted.  He 
instead alleges that he filed his initial service-connection 
claim with VA in September 1991, only days following his 
discharge from service.  Alternatively, the veteran contends 
that he filed a subsequent claim for service connection for 
his right forearm and knee disabilities in October 1998.  He 
therefore argues that the effective date for service 
connection for his right forearm and knee disabilities should 
be in September 1991 or, at the latest, in October 1998. 

In his February 2003 application for service connection, the 
veteran stated that he was discharged from service on August 
30, 1991, and that he reported to a VA Office in La Jolla, 
California, on September 3, 1991, and was interviewed about 
the injuries he sustained in service.  According to the 
veteran, he was told that a claim was filed on his behalf for 
service-connected disabilities for possible compensation.  He 
also alleges being told that if he received an award, it 
would be applied against the disability severance pay he 
received on discharge from active duty.  The veteran 
indicated that he heard nothing more about his alleged claim 
and assumed it was because his disability benefits were being 
applied to offset his severance pay.  The veteran further 
contended that he contacted VA a few months prior to his 
February 2003 claim, and was "shocked" to find out that 
there was no claim pending and no award.  See VA Form 21-526, 
received February 21, 2003.

Subsequently, in 2004, the veteran submitted a claim form 
dated in October 1998.  The veteran stated that he was 
cleaning out his storage and found this form.  The veteran 
reiterated that he made an initial claim for compensation in 
September 1991, but this time stated that in 1998 he called 
to find out about the status of his first claim and was told 
there was no record of a 1991 claim.  Thus, he alleged that 
he submitted a second claim in 1998.  Although the form the 
veteran submitted in 2004 appears to have been originally 
signed on October 19, 1998, the date stamp indicates that it 
was received by VA on October 1, 2004.  

During his May 2007 Travel Board hearing, the veteran 
reiterated that he first filed a claim for service connection 
in September 1991, and filed a second claim in October 1998 
after learning that the alleged September 1991 application 
had not been processed.  See Board Hearing Tr. at 3-10.

The effective date of an award of compensation based on an 
original claim will be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  An effective 
date may be the day following discharge only if the claim is 
received within one year from discharge from service.  38 
U.S.C.A. § 5110(b)(1) (West 2002).  A claim is "a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  

With respect to receipt of claims and association of the same 
with the claims file, "there is a presumption of regularity 
that public officers perform their duties 'correctly, fairly, 
in good faith, and in accordance with law and governing 
regulations.'"  Marsh v. Nicholson, 19 Vet. App. 381, 385 
(2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 
795 (Fed.Cir.1993)).  Courts presume that, "in the absence 
of clear evidence to the contrary," public officers have 
"properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States 
v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).

Given the presumption of regularity, it is presumed that if 
the veteran submitted a service-connection claim to VA prior 
to February 21, 2003, it would have been made part of the 
veteran's official VA record, and VA would have began 
processing the claim.  However, because the earliest claim 
for service connection in the veteran's VA claims file dates 
from February 2003, it is presumed that the veteran did not 
file a claim before that time.  To rebut that presumption, 
the veteran must provide "clear evidence to the contrary."  
See Ashley, supra.  

The veteran has provided only his own statements to the 
effect that he filed earlier claims in 1991 and 1998 to rebut 
the presumption, together with a claims form dated in 1998 
(but not date stamp received by VA until 2004).  The mere 
assertion by the veteran that a claim was filed prior to 
February 2003 does not rise to the level of "clear 
evidence" necessary to rebut the presumption of regularity.  
See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) (holding that an 
"appellant's statement of non[-]receipt, standing alone, is 
not the type of 'clear evidence to the contrary' which is 
sufficient to rebut the presumption of regularity"); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Moreover, although the veteran submitted a claim form dated 
in 1998, which he claims is evidence of his filing a claim in 
that year, the date stamp indicates that it was not received 
until October 2004 (well after the veteran had initiated his 
appeal regarding the effective date of the grant of service 
connection for his right forearm and knee disabilities).  
Given the 2004 date stamp, the purported 1998 claim form does 
not constitute clear evidence that a claim was filed in 1998.  
Nor is there any documented evidence of a claim filed in 
1991.  

Accordingly, the Board finds that the veteran's initial claim 
for service connection for right forearm and knee 
disabilities was received by VA on February 21, 2003.  The 
effective date for service connection for these disabilities 
has therefore been correctly assigned from that date.  
Entitlement to an effective date prior to February 21, 2003, 
is denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

The appeal concerning entitlement to service connection for a 
back disability is dismissed.

Entitlement to an increased initial evaluation of 70 percent 
for service-connected right forearm neuritis is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to an increased initial evaluation for service-
connected right knee instability, currently evaluated as 30 
percent disabling, is denied.

Entitlement to an increased initial evaluation for service-
connected limitation of right knee extension, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial evaluation for service-
connected right knee patella dislocation residuals, currently 
evaluated as 20 percent disabling, is denied.

An effective date prior to February 21, 2003, for the grant 
of service connection for right forearm neuritis is denied.

An effective date prior to February 21, 2003, for the grant 
of service connection for a right forearm scar is denied.

An effective date prior to February 21, 2003, for the grant 
of service connection for a right knee disability is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


